Ellison, J.
The defendant was tried and convicted for selling intoxicating liquor to a student of the Pilot Grove Collegiate Institute.
The cause was submitted to the trial court without a jury, on the following agreed statement of facts :
“ That on or about the twenty-second day of February, 1888, the defendant sold a case of beer, containing thirty bottles or five gallons, to one Walter Steger, who at the time was a student attending the school known as the Pilot Grove Collegiate Institute, in the town of Pilot Grove, in Cooper county, Missouri ; that the said Steger had formerly clerked for the defendant and was at the time of said sale about twenty-four years of age, which the defendant knew ; that defendant had no written prescription from a regular practicing physician in good standing and had no written order from the principal of said school which said Steger was attending and no written order or consent of the parent or guardian of said Steger.”
*535The statute, under which the conviction was had, is as follows :
“Sec. 7276: Any person who shall knowingly sell, give, or in any manner dispose of any intoxicating liquor to any student of the state university, or of any school, college or academy in this state, shall be guilty of a misdemeanor; provided, that it shall be lawful for druggists to sell or give such liquor to any student upon the written prescription of a regular practicing physician in good standing, or upon the written order of the president of the university or college, or the principal of the school or academy at which such student may be in attendance, or by the written order or consent of the parent or guardian of such student; provided, that nothing in this section shall be so construed as to apply to any mercantile or business college.”
The principal point relied upon by defendant, for a reversal of the judgment, is, that the word “student,” as used in this section, only applies to minors, that is, to such students who have a “parent or guardian,” and as the student in this case was beyond his majority, no offense was committed by selling him the beer.
We have considered the argument which defendant’s counsel has advanced in support of this contention, but are not willing to adopt the construction he seeks to have us place upon this statute. The primary object of the statute is to preserve the morals of the student and the discipline of the school, either of which could be destroyed as well by one over twenty-one years of age indulging in the use of intoxicating liquors as by one' under that age. There are, however, two other reasons found in other parts of the statute, which are against the construction contended for. One is, that if the statute is to be confined to students who are minors, it was an unnecessary enactment for it was before this unlawful to sell to minors without the consent of the parent or guardian, whether he be student or not. *536R. S., sec. 5454. The other is, that by section. 7267, Revised Statutes, appearing in the same act with the one under discussion, we find it declared that, “all youths, residents of the state of Missouri, betwixt the ages of sixteen and twenty-five years shall be admitted to all the privileges and advantages ” of the state university. Thus showing that in the state university, the party to whom defendant sold the beer would have been recognized as a student. We will not, of course, be understood as holding that the word student, as used in section 7276, is confined to those between the ages of sixteen and twenty-five ; as we only refer to the matter at all, in order to show that the legislature, by the use of the word, student, was not intending to confine its application to those only who were minors.
Our conclusion is, that the intention of the lawmaker was to prohibit the sale of intoxicating liquors to students, of the institutions named, without regard to age.
Though not embraced in the case as presented, the suggestion was made that if the law meant to include students who were more than twenty-one years of age, it was unconstitutional.
We, however, think there is no constitutional question in the case. The judgment,
with the concurrence of the other judges,
is affirmed.